Decree directing defendant to convey to complainant the north east half of the lot in controversy, with warranty as against all persons claiming under defendant; and directing him to deliver up the two notes to be cancelled, and enjoining him from collecting them. And a reference directed, to ascertain the balance to. be paid by complainant for his share.of the purchase money still due. Defendant to pay costs up to and.including the decree and the enrolment thereof, to be paid by defendant.. Costs of reference to abide the event.